DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:
In claims 12, line 4, change “occurred..” to --- occurred. ---.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackland (US 2017/0032191).
With regard claim 1, Ackland discloses a method for analyzing user movement, the method comprising:

wherein the data is monitored via one or more wireless devices at the location (para.160, where preferably the at least one parameter monitored during the game is obtained from an activity monitoring device ...  The device may be worn by players or external to the players. Since the device can be worn by the player, it is clear that the device is a wireless device.);
analyzing the monitored data to identify that the monitored data indicates one or more steps specific to an identified activity (para.138, where the system for analyzing a sporting activity … a system for analyzing a sporting activity each activity being defined based on a set of threshold criteria with threshold tolerances for a combination of multiple location parameters within a coordinate system (para.139), and processing the received live or historical sporting activity data and identify one or more activities performed during the game (para.140));
comparing the monitored data to a data set regarding one or more best practices for the identified activity (para.142, where the classification module (a) compares corresponding data points of two or more data streams against the set 
assigning a compliance level score to the monitored data based on the comparison (para.170, where the system further comprises an interpretation module having a processor for processing data classified under an activity to determine a level of compliance with a predetermined training or practice plan); and 
executing a response from a response database, wherein the executed response corresponds the compliance level score (para.171, where the system further comprises a plan generation module having a processor for updating a training or practice plan based on the level of compliance determined by the interpretation module).
With regard claim 7, Ackland further discloses wherein executing the response includes sending an alert to a designated recipient device associated with the user (para.136, where the response may be in the form of coaching advice which may alter how the user engages in a particular activity thereby optimizing their exercise or activity.  It may also alter an activity plan associated with the user.)
With regard claim 8, Ackland further discloses wherein the wireless devices include at least one of an IoT device, a wearable device, or a smart device (para.160, where preferably the at least one parameter monitored during the game is obtained from an activity monitoring device ...  The device may be worn by players or external to the players.)
With regard claim 10, which is a system claim related to claim 1, Ackland further discloses one or more wireless device (Fig.20 element 2100 and para.514), an agent device (Fig.20 element 2200 and para.514) and a cloud device (Fig.20 elements 2400 and 2500 and para.514). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 16, which is a system claim related to claim 7, all limitation is contained in claim 7. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 17, which is a system claim related to claim 8, all limitation is contained in claim 8. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 19, which is a non-transitory, computer-readable storage medium claim related to claim 1, Ackland further discloses a processor (para.68-69). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 2-6, 9, 11-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633